Citation Nr: 1704320	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  03-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, in September 2000, the Veteran submitted a formal claim seeking service connection for several disabilities, including disabilities involving her cervical, thoracic, and lumbar spine, right ankle, eyes, and sinusitis.  In January 2001, the RO issued a rating decision wherein service connection was established for sprains affecting the cervical, thoracic, and lumbar spine, as well as sinusitis, a right ankle sprain, and a bilateral optic nerve disability, all effective from January 15, 2001.

In December 2002, the Veteran submitted an informal claim seeking, in pertinent part, an increased rating for her service-connected disabilities.  In April 2003, the RO issued a rating decision that denied the Veteran's increased rating claims by continuing the disability ratings assigned to her service-connected disabilities.  She perfected an appeal as to the RO's decision.

In April 2005, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

Thereafter, in February 2006, the Board remanded the increased rating claims on appeal to the RO for additional evidentiary development.  While the appeal was in remand status, the Veteran submitted a formal claim seeking entitlement a TDIU.  See March 2006 VA Form 21-8940.  The RO initially denied entitlement to a TDIU in an August 2006 rating decision but, in a July 2007 rating decision, the RO granted entitlement to TDIU, effective August 29, 2006.

Nevertheless, the Veteran's increased rating claims remained on appeal and, in November 2008, the Board determined that additional evidentiary development was needed with respect to those claims.  In a November 2011 decision, the Board adjudicated her claims.  The Board dismissed the sinusitis claim, given that the Veteran withdrew her appeal seeking an increased rating for that disability in March 2004.  The Board denied an increased rating for service-connected right ankle sprain and the bilateral optic nerve disability, but granted increased ratings for the Veteran's service-connected cervical, thoracic, and lumbar spine disabilities.  The Board also determined that separate 10 percent disability ratings were warranted for neuropathy affecting the left and right lower extremities, as secondary to the service-connected lumbar spine disability.

In its November 2011 decision, the Board noted that the issue of entitlement to TDIU prior to August 29, 2006 was on appeal, given the Veteran's testimony at her April 2005 Board hearing.  The Board remanded the Veteran's TDIU claim for additional evidentiary development.

In September 2012, August 2013, and March 2015, the Board remanded the Veteran's claim for a TDIU prior to August 29, 2006 to the Agency of Original Jurisdiction (AOJ) for further development.  The Board finds that there has been substantial compliance with the remand directives and the Board may proceed with a decision at this time. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

From April 12, 2005, but not earlier, the Veteran was unable to secure and maintain substantially gainful employment due solely to the effects of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met as of April 12, 2005, but not earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with her claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations or obtained opinions in March 2002, March 2003, June 2004, July 2006, October 2006, and November 2013.  The Board finds that the VA opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran's April 2005 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

TDIU Rating

A TDIU itself may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Additionally, 38 C.F.R. § 4.16(a) provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation Service should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Here, for the period from January 15, 2001 to January 28, 2001, the Veteran did not meet the percentage requirements for a TDIU, but did meet the criteria thereafter.  In a January 2001 rating decision, the RO granted entitlement to service connection for cervical sprain, lumbar sprain, thoracic sprain, and sinusitis, all at 10 percent ratings each.  In addition, the Veteran was granted service connection for bilateral optic nerve head drusen and right ankle sprain at noncompensable (0 percent) ratings, for a combined rating of 30 percent.  These ratings were all effective January 15, 2001-the day following her discharge from service.  Thus, extraschedular consideration was required for the period from January 15, 2001 to January 28, 2001.

On January 24, 2001, the Veteran filed an application for Vocational Rehabilitation benefits.  She indicated that she was not employed at that time, and that she had difficulties carrying and lifting heavy objects.  She reported that she wanted to seek further education in fitness, as she already had a B.A. in sports management.

Pursuant to the March 2015 Board remand, the AOJ submitted the Veteran's claim to the Director, Compensation Service (Director), for an evaluation as to whether the Veteran should be awarded a TDIU on an extraschedular basis for the period from January 15, 2001 to January 28, 2001.  In a March 2016 opinion, the Director denied entitlement to a TDIU evaluation on an extraschedular basis.  The Director found that, while the Veteran stated that the barriers she felt that reduced her ability to get or hold a satisfactory job were carrying and lifting heavy objects, she did not state any barriers to sedentary employment.  She also stated she would like possible more education in fitness, and that she already had a B.A. in Sports Management.

This case has now been returned to the Board for further review.  In that regard, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to a TDIU because the United States Court of Appeals for Veterans Claims (Court) has determined that the Director's decision is, in essence a decision by the AOJ, and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  

Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU under 38 C.F.R. § 4.16(b) for the period from January 15, 2001 to January 28, 2001.

Reviewing the Director's decision de novo, the Board finds that an extraschedular evaluation is not warranted by the evidence of record because the case does not present indicia of an exceptional or unusual disability picture.

The Veteran had a college degree and indicated that she wished to pursue further education in her application for Vocational Rehabilitation benefits received on January 24, 2001.  In addition, as will be discussed in further detail below, the Veteran applied for and began a program in pursuit of a Master's degree in May 2001, less than four months later.  Nothing in the record from January 15 to 28, 2001 presents any indicia of an exceptional or unusual disability picture.  As such, the Board finds that, from January 15, 2001 to January 28, 2001, the Veteran was not precluded from finding gainful employment due to her service-connected disabilities.  

As noted above, the Veteran met the schedular rating criteria for a TDIU as of January 29, 2001, when her disability rating for cervical sprain was increased to 60 percent, with a combined rating of 70 percent.

Effective December 2, 2002, the Veteran was additionally service-connected for radiculopathy of the right and left lower extremities, rated at 10 percent each.  Her combined rating, effective December 2, 2002, was 80 percent.  

Effective March 30, 2003, the Veteran's disability rating for sinusitis with headaches was increased to 30 percent.  This did not increase her combined rating.

Effective April 12, 2005, the Veteran was additionally service-connected for dysthymic disorder at a 50 percent disability rating.  Her combined rating, as of April 12, 2005, was 90 percent.

Finally, effective July 21, 2006, the Veteran's separate ratings for disabilities of the thoracic and lumbar spine segments were discontinued and replaced by a single disability  rating of 40 percent for a disability of the thoracolumbar spine.  This did not increase her combined disability rating. 

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The record reflects that the Veteran has not held full time work at any time since January 2001.  She submitted statements wherein she essentially argued that she was entitled to TDIU prior to August 29, 2006 because, while she was working during the period of January 2001 to August 2006, her employment was not substantially gainful employment.  The Veteran specifically asserted that the money she earned on the jobs she held in 2005 to 2006 was below the poverty level and that she never worked more than 90 days on any of her jobs.  See February 2012 VA Form 21-4138.

The Veteran submitted Applications for Increased Compensation Based on Unemployability in March 2006, January 2007, and December 2011.  She indicated that her service-connected disabilities affected full time employment in January 2001.  From May 2001 to May 2004, she worked part time in a work study program and, since earning her Master's in Business Administration (MBA) degree, she worked in three places: Pricer Motors from October 2005 to January 2006, the Oklahoma Medical Research Foundation (OMRF) from April to June 2006, and Paula Thurman Group from July to August 2006-performing data entry and duties as an administrative assistant.  

The records submitted by the Veteran show that from 2001 to 2004, during her work study program, she earned approximately $5,160.00 a year and that, during 2005, she earned $1,022.61 from Pricer Motors.  The poverty threshold for one person in the years between 2001 and 2004 ranged from $8,590 (in 2001) to $9,310 (in 2004); for the year 2005 it was $9,570.  Records show that, in 2006, the Veteran earned $4,202.28 from OMRF, and $1,248.00 from Paula Thurman, for a total of $5,450.28.  The poverty threshold for one person for the year 2006 was $9,800.  These earnings from 2005 and 2006 would not indicate gainful employment because they are below the poverty level for a single person.  See 38 C.F.R. § 4.16; United States Census Bureau, Poverty Thresholds, available at http://www.census.gov/hhes/www/poverty/data/threshld/index.html.

The Veteran was granted entitlement to Vocational Rehabilitation services under Chapter 31 and began a graduate program in pursuit of a MBA in May 2001, earning her MBA degree in December 2004.  For the majority of this time, the Veteran attended school full time and worked part time in a work study program.  In a May 2001 letter, VA advised the Veteran to discuss any planned employment or increase in work hours with her Vocational Rehabilitation Counselor and to consider the VA work-study program if she was interested in part time employment.  Under this program, she could earn some additional income for work in VA related activities.  The Veteran was informed that "[f]ull time employment in addition to full time training is not ordinarily permitted under the VA vocational rehabilitation program" (emphasis added). 

An August 24, 2001 VA medical record reflects that the Veteran was an MBA student at the University of Central Oklahoma (UCO) full time and worked 15-20 hours per week.  She reported that she was doing well in work and school.

At a March 2002 VA examination, the examiner noted that the Veteran was able to carry on activities of daily living, including showering, cooking, vacuuming, walking, driving a car, shopping, taking out the trash, and pushing a lawnmower, gardening, and climbing stairs.  She reported that she was in a work-study program with the VA in Oklahoma City and also a student at UCO.  She was working as an educational assistant at the school.  The Veteran reported that, when she was having acute exacerbation, her ability to carry on her duties as an educational assistant was somewhat decreased because she had to move slower and lost concentration because of the pain. 

An October 2002 VA medical record shows that the Veteran reported that she was feeling very overwhelmed with the demands of work (25 hours per week) full-time graduate school (9 credit hours), and taking care of her home.  She reported that she received negative feedback from her supervisor recently about her performance, which was not the first time she had received such an evaluation.  She also indicated that she did not like some of her classes which made it difficult to concentrate on homework.  The examiner found that some of these difficulties were attributed by the Veteran to time management skills that weren't working.

A January 2003 letter from a co-worker reflected that she had been working with the Veteran for one and a half years, and that she had missed work and classes at school due to her migraines, and that she had been having difficulties with her back and neck.  There had been times when the Veteran could barely move her neck or bend or back.  She also had tenderness and soreness in her sinuses due to congestion.  She noted that the Veteran was always in pain and, therefore, had a hard time completing tasks.

A February 2003 letter from a co-worker of 2 years reflects his reports that it was not uncommon for the Veteran to come to work while she was in pain and that, at these times, she had a changed attitude and appeared to be "scatterbrained."  He indicated that he felt that was limited in the work that she can do on the job, and was further debilitated during the time that her wrist was in a brace and had trouble bending over and filing paperwork.  He asserted that the Veteran's headaches affected her ability to concentrate on her work.  Some of the documentation that Veteran worked on was very specific and demanded that she was able to keep good mental faculties, and her pain seemed to affect her ability to track information at times.  He noted that the Veteran's attention span seemed to be very low, but that she was not a quitter and would complete tasks to the best of her ability.

A February 2003 letter from the Veteran's supervisor at Veterans Upward Bound reflects that the Veteran was on a work-study since May 2001.  The Veteran had come into the office to do career testing and find out what skills and interests she had that would be applicable for a new career field.  Her supervisor noted that the Veteran had to "give up her dreams of being a fitness trainer or physical therapist" due to her disabilities, and that it was very difficult finding that type of career field given her disabilities and putting her interests and abilities with them.  She noted that, when the Veteran first came into the office she was wearing some type of brace on her right wrist and had difficulty typing on the computer and using the mouse; as such, assistance was provided at times.  She had to take breaks often due to the pain of sitting for long periods of time or typing too much.  A few months after the Veteran began working as a work study participant, she was able to remove the brace much of the time.  She noted that the Veteran also had a lot of difficulty with neck and back pain, and she reported often having headaches.  Her supervisor noted that the Veteran became more and more depressed, and had a lot of difficulties concentrating and completing simple tasks.  She suggested that the Veteran seek counseling because, at times, she reported these difficulties in other areas of her life.

In a March 2003 letter, the Veteran's father noted that she earned a bachelor's degree in Sports Management with a minor in Sports Medicine prior to her entrance into the Air Force during her stay in the military.  Her neck and back disabilities impacted her in such a way that she had difficulty doing minimal daily activities such laundry and loading the dishwasher and getting trash collected from waste baskets.  She indicated that she had to make modifications to these daily activities to get around her mobility limitations and that she had problems finding a job that she could do that she would really enjoy.  She was going back to college for a different degree in order to get a job that she would be able to work with her physical limitations.  The Veteran indicated that the career she was pursuing was not as desirable to her as her dream to be a fitness instructor.  Her father also noted that, the Veteran had talked frequently about the effect her migraines had on her ability to stay on top of her college studies and keep up with the job demands her work study program.

The Veteran was provided with a VA examination in March 2003 in order to evaluate her service-connected disabilities.  At that time, she reported that she worked part time and attended college full time.  She indicated that she had missed days of work due to her service-connected disabilities. 

A January 2004 VA medical record shows that the Veteran reported neck pain.  It was noted that the Veteran had an active lifestyle, weight training and swimming three or four times per week at the gym.  

In a June 2004 spine examination, the Veteran reported that basic acts, including cleaning her house, taking out trash, and using the dish washer precipitated her pain.  However, the examiner noted that dressing, undressing, bathing, and driving were asymptomatic.  At that time, her walking was unlimited and asymptomatic and she could sit for 15-20 minutes before needing to change positions.  She had no limitations on standing and could lift as long as she did not bend.  The Veteran said that, about twice a week, she would wake from sleep with low back pain.  She had no history of flare-ups or incapacitating episodes of pain and never used braces.  She did not fall and her gait had remained normal.  She had no bladder or bowel dysfunction, no radicular pain, and no symptoms of any neurological loss.

An August 2004 VA medical record shows that the Veteran reported that she finished her hardest class and only had a seven week class before she graduated in October.  She indicated that she was looking for federal and state jobs.  The Veteran reported that her mood was up and down but she was happy.

A November 2004 Employment Services/Update Report shows that the Veteran reported that her service-connected disabilities would allow her to perform her usual work activities, but would cause her to miss one day per month.  She indicated that, at that point, she did not have mental or emotional restrictions.

Records show that the Veteran earned her MBA degree in December 2004.  

Here the evidence does not support a finding that a TDIU is warranted from January 29, 2001 to December 2004, while the Veteran participated in the VA Chapter 31 Vocational Rehabilitation program.  She voluntarily committed to this program and was advised at the outset that full-time employment was not ordinarily permitted.  Thus, her subsequent contentions during the course of this appeal that she was unable to obtain or maintain substantially gainful employment during that time strikes the Board, at the very least, as misguided.

Further, the record reflects that, at the time of her original application, the Veteran completed a Bachelor's degree.  She also participated in a work study program at Veterans Upward Bound located at the VA Medical Hospital in Oklahoma City, Oklahoma, from June 2001 to May 2004, while earning her MBA.  

A colleague and supervisor of the Veteran during this time submitted a statement dated in April 2012, reflecting her observation that the Veteran was often in pain due to her neck and back disabilities.  She reported that the Veteran had a difficult time with simple tasks, and that it was difficult for her to stand in front of a file cabinet and file documents away for any length of time.  In addition, the Veteran had a very difficult time staying focused due to all of her pain from her neck and back.  She noted that her job performance was very poor.  The supervisor noted that the fact that she was a veteran was the only reason that the Veteran was able to keep the job.  She opined that civilian employers would have let her go, and that she did not consider the Veteran's work study to be substantially gainful employment. 

Nevertheless, the Veteran successfully completed her graduate degree and began the job-hunting process in December 2004 by working with a VA Vocational Rehabilitation Program employment services contractor.  In January 2005, she reported that she went to a Traffic Security Screening test for about 4 hours but did not pass it, especially the x-ray part as she had a horrible headache that day but she was still looking.  In March 2005, the Veteran reported that she was in the middle of a temporary move to a friend's house.  She was doing her best to look for a job, take care of her health, and many other things at the same time.  She was working on getting contacts in the healthcare industry and finding that networking was important in job searches.

Thus, prior to April 12, 2005, the record shows that the Veteran was not totally disabled by her service-connected disabilities.

As noted, service connection for a psychiatric disability was effectuated from April 12, 2005.

A VA medical record dated in May 2005 reflecting treatment for the Veteran's service-connected depression reveals that she was assessed with a global assessment of functioning (GAF) score of 50, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran submitted a letter dated in June 2006 from her supervisor at OMRF's Molecular Cell and Developmental Biology Research Program, reflecting that the Veteran was terminated as her job performance was not up to the required level.  It was noted that the Veteran was not able to handle the more complicated tasks required of someone holding her position.

The Veteran was provided with a VA orthopedic examination in July 2006.  She reported that she had severe back pain since August 2004, when she had reinjured her back in a motor vehicle accident.  The examiner noted that the Veteran had severe pain in her cervical and thoracolumbar spine segments.  

The Veteran was also provided with a VA psychiatric examination in October 2006.  She was provided with a GAF score of 53, representing more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner noted a considerable impact on work capacity and that the Veteran's work history was such that she had not been able to keep jobs during the prior couple of years for more than two months at a time.  She worked in the summer for a couple of months doing contract work as a bookkeeper and filer.  Prior to that she worked in the OMRF for a couple of months but she lost that job because she could not keep up with the work due to her back.  She had no full time work since her discharge from active service.

A January 2007 letter from the Veteran's VA doctor, who treated her for the prior year and a half, reflects the clinician's opinion that her impairment from her service-connected disabilities made it impossible for her to maintain full time employment, and that she reportedly lost several jobs in the prior year because of her ongoing back pain.

A November 2013 VA psychiatric opinion shows that the examiner found that symptoms of dysthymic disorder included ongoing depressed mood, fatigue, difficulty concentrating, and low motivation, and that there was evidence of these symptoms dated back to August 2001, and continued to the present.  These symptoms of dysthymic disorder would impact the Veteran's ability to work cooperatively and effectively with other people across multiple workplace settings, in either physical or sedentary employment.  Her symptoms would lead to decreased productivity, mistakes following instructions, and reduced effectiveness in communicating to others.  Upon review of the Veteran's treatment notes, there was evidence of a decline in functioning in her workplace, as demonstrated by calling in sick to work, having poor communication with supervisors and teachers, receiving negative feedback from supervisors, and describing feeling "overwhelmed" by part-time work and classes. 

The Board finds that, upon careful consideration of all the probative medical and lay evidence of record, a TDIU is warranted from April 12, 2005, the effective date of service connection for the Veteran's psychiatric disability, but not earlier.  This is so because, from January 2001 to December 2004, the record demonstrates that the she successfully participated in a full time graduate degree program in which she earned a MBA, despite the limitations imposed by her service-connected orthopedic and other disabilities.  

There is some credible lay evidence regarding the Veteran's difficulty completing her part-time work study job because of her disabilities.  Nonetheless, the probative evidence of record does not reflect that she was totally disabled and unable to maintain substantially gainful employment prior to April 12, 2005.  As discussed above, to the extent that the Veteran argues that she did not hold substantially gainful employment since January 2001, the Board reiterates that, in May 2001 she voluntarily entered the VA Vocational Rehabilitation program and worked full time toward a graduate degree-she applied for and entered a program that did not ordinarily permit full time employment. 

Prior to April 12, 2005, while the Veteran's service-connected orthopedic and other disabilities affected her ability to work they did not preclude her employment.  Significantly, in fact, as noted in the November 2004 Employment Services/Update Report, she reported that her service-connected disabilities would allow her to perform her usual work activities, but would cause her to miss one day per month.  She indicated that, at that point, she did not have mental or emotional restrictions.  Her early 2005 reports to the employment services contractor reflect her job hunting efforts, but do not show she was totally disabled.

However, the October 2006 and November 2013 examiners both noted the impact of the Veteran's psychiatric disability on her ability to work, that the October 2006 examiner described as considerable.  According to the November 2013 psychiatric opinion, the disability impacted the Veteran's ability to work cooperatively and effectively with other people across multiple workplace settings, in either physical or sedentary employment.  Although this opinion describes psychiatric symptoms dated to 2001, service connection for this psychiatric disability was not effectuated until April 12, 2005.

As such, the Board concludes that the Veteran's service-connected disabilities, including her service-connected psychiatric disability, rendered her unable to obtain or maintain gainful employment from April 12, 2005, but not earlier.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.








ORDER

Entitlement to a TDIU from April 12, 2005 but not earlier is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


